DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The objection to claims 9, 27 have been withdrawn. The 35 USC 112 rejection of claims 6, 7, 41 have been withdrawn.
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. 
Applicant argues the cited references do not disclose the claim limitation of “wherein the projectile comprises a first housing section and a second housing section releaseably coupled to each other.” Applicant argues that since the shroud of Martorana is not part of the projectile, but part of the flyer assembly, the reference does not disclose that the projectile comprises a first and second housing section.  Examiner respectfully disagrees. Martorana discloses aerial vehicle, 14, with first and second housing sections, ref. 12, which are releasably coupled to each other, best seen in figures 9(a) and 9(b) as the sections separate. The limitation merely recites “the projectile comprises a first housing section and a second housing section releaseably coupled to each other”. The aerial countermeasure and refs. 12 are fired as one and accordingly are part of the projectile. The limitation does not require that the outer skin of the projectile is made of a first and second section which separates to release the aerial countermeasure. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9, 13-19, 21, 27, 29, 33, 34, 37-42, 10, 11, 12, 20, 35  rejected under 35 U.S.C. 103 as being unpatentable over Bragin (20160293015) in view of Goodrich (20160023760) in view of Martorana et al (6392213).
In regards to claim 1, Bragin discloses a system for neutralizing a target aerial vehicle, comprising:
a projectile launching mechanism (Fig. 1 ref. 102);
a projectile launchable by the projectile launching mechanism (ref. 104); and unmanned aerial vehicle (UAV) supported by and separable from the projectile (ref. 106),
While Bragin discloses a countermeasure, Bragin does not expressly disclose: whereby the counter-attack system comprises an aerial vehicle countermeasure. 
Goodrich teaches a UAV detection system comprising a UAV counter-attack system which uses an aerial vehicle countermeasure (abstract “Systems and methods for countering an unmanned air vehicle”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify Bragin with Goodrich by providing an aerial vehicle 
Bragin as combined further discloses:
wherein, in response to detection of a target aerial vehicle, the projectile launching mechanism launches the projectile (Bragin [0027] “An operator (e.g., human operator or computer system) can initiate the UAV system”), and
wherein upon separation from the projectile the counter-attack UAV is operable to neutralize the target aerial vehicle with the aerial vehicle countermeasure (Bragin Fig. 1 UAV operable).
Bragin does not expressly disclose: wherein the projectile comprises a first housing section and a second housing section releaseably coupled to each other and defining an inner chamber that contains the counter-attack UAV.
Mattorana teaches a projectile for a folded UAV which comprises a plurality of sections which separate to release the UAV (sections, ref. 12, of projectile seen in Fig. 9(a) and 9(b)) the sections, ref. 12, are accordingly releaseably coupled to each other, best seen in separation of refs. 12 in figures 9(a) and 9(b), and defining an inner chamber that contains the counter-attack UAV, seen at least as the inner volume defined by of refs. 12 in figures 9(a) and 9(b). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bragin as combined with Martorana by providing the projectile comprises a first housing section and a second housing section releaseably coupled to each other which contain the UAV in order to provide more reliable release system for the UAV from the projectile, thereby releasing the counter-attack UAV at the pre-determined location (Bragin Fig. 1).

In regards to claim 2, Bragin as combined discloses the system of claim 1, wherein the counter-attack UAV is configured in a folded position within the projectile for aerial transport of the counterattack UAV to a pre-determined location (Bragin Figs. 2, 3), and wherein the counter-attack UAV is operable to move to an unfolded position upon separation from the projectile (Bragin Fig. 1 at time T3).

In regards to claim 3, Bragin as combined discloses the system of claim 1, wherein the counter-attack UAV is released from the projectile at a pre-determined location comprising an aerial position relative to the target aerial vehicle (Bragin [0028] “At the calculated point of the trajectory an expelling mechanism ...is triggered or initiated, which causes the UAV to exit the body of the projectile unit”), such that the counter-attack UAV is undetectable by a sensor of the target aerial vehicle (Bragin as combined discloses the claimed structure and is capable of performing the claimed limitation).

In regards to claim 9, Bragin as combined discloses the system of claim 1, wherein the counter-attack UAV comprises a flight body and plurality of rotor assemblies each folded about the flight body (Bragin Fig. 3 folded UAV), wherein the plurality of rotor assemblies are configured to unfold from the flight body upon the counter-attack UAV separating from the projectile (Bragin Fig. 4).

In regards to claim 13, Bragin as combined discloses the system of claim 1, wherein the aerial vehicle countermeasure is configured to disrupt operation of the target aerial vehicle, and comprises at least one of a flexible entangling element (Goodrich [0031] discloses net), a net, a fluid, pellets, an electrical discharge device, or an illumination device.

In regards to claim 14, Bragin as combined discloses the system of claim 1, wherein the counter-attack UAV further comprises a countermeasure launching device operable to launch the aerial vehicle countermeasure toward the target aerial vehicle to impact and neutralize the target aerial vehicle (Goodrich [0037] net gun).

In regards to claim 15, Bragin as combined discloses the system of claim 14, wherein the aerial vehicle countermeasure comprises a net launchable by the countermeasure launching device to capture and neutralize the target aerial vehicle (Goodrich [0037] net gun).

In regards to claim 16, Braigin as combined discloses the system of claim 1, wherein the projectile launching mechanism is configured to launch a plurality of projectiles, each projectile supporting a counter-attack UAV configured in a folded position (Bragin [0022] disclose launcher for projectile, launcher capable of launching a plurality of UAVs one after the other).

In regards to claim 17, Bragin as combined discloses the system of claim 1, wherein the target aerial vehicle comprises a sensor defining afield of view (Bragin [0024] discloses video accordingly comprising a field of view), and wherein the projectile is configured to release the counter-attack UAV from a stealth position that is not within the field of view of the target aerial vehicle (Bragin [0033] disclose launcher for projectile, launcher capable of use in stealth/unseen position).

Claim 18 is of similar scope as claim 1 and is similarly rejected using references Bragin and Goodrich and Martorana.

Claim 19 is of similar scope as claim 2 and is similarly rejected using references Bragin and Goodrich and Martorana.

Claim 21 is of similar scope as claim 17 and is similarly rejected using references Bragin and Goodrich and Martorana.

Claim 27 is of similar scope as claim 9 and is similarly rejected using references Bragin and Goodrich and Martorana.

Claim 29 is of similar scope as claim 14 and is similarly rejected using references Bragin and Goodrich and Martorana.

Method claim 33 is rendered obvious in view of claim 1 which discloses the claimed structure and is capable of performing the claimed method.

Method claim 34 is rendered obvious in view of claim 2 which discloses the claimed structure and is capable of performing the claimed method.

In regards to claim 37, Bragin as combined discloses the method of claim 33, wherein detecting the target aerial vehicle comprises operating at least one defection sensor of the counter-attack UAV after separation from the projectile (Goodrich ref. 101b).

In regards to claim 38, Bragin as combined discloses the method of claim 33, wherein operating the counter-attack UAV to neutralize the target aerial vehicle comprises launching an aerial vehicle countermeasure from the counter-attack UAV toward the target aerial vehicle to neutralize the target aerial vehicle (Goodrich abstract).

In regards to claim 39, Bragin as combined discloses the method of claim 33, wherein detecting the target aerial vehicle comprises autonomously tracking adynamic position of the target aerial vehicle (Goodrich ref. 101b used for autonomously tracking of UAV).

In regards to claim 40, Bragin as combined discloses the method of claim 33, further comprising moving the projectile launching mechanism along a ground surface to a ground-based location via a mobility mechanism of the projectile launching mechanism (Bragin [0038] “specifically designed to be readily transported”).

In regards to claim 41, Bragin as combined discloses the method of claim 33, further comprising determining a known altitude or predicting a predicted altitude of the target aerial vehicle (Goodrich [0025]), and separating the counter-attack UAV from the projectile at an altitude that is greater than the known altitude or the predicted altitude of the target aerial vehicle, whereby the counter-attack UAV is undetectable by a sensor of the target aerial vehicle (Bragin as combined discloses the claim structure and is capable of performing the claimed limitation, Goodrich Fig. 4 net deployed above UAV).

In regards to claim 42, Bragin as combined discloses the method of claim 33 wherein operating the counter-attack UAV to neutralize the target aerial vehicle comprises operating an aerial vehicle countermeasure configured to disrupt operation of the target aerial vehicle (Goodrich abstract), the aerial vehicle countermeasure comprising at least one of a flexible entangling element, a net (Goodrich Fig. 4), a fluid, pellets, an electrical discharge device, or an illumination device.

In regards to claim 10, Bragin as combined discloses the system of claim 1, 18, wherein the inner chamber contains the counter-attack UAV in a folded position (Martorana inner chamber seen at least in Figs. 9(a) and 9(b) “The shroud 12 also serves as a convenient container for transporting and handling the flyer 14”).

In regards to claim 20 Bragin as combined disclose a housing release mechanism operable to separate the first and second housing sections from one another, thereby releasing the counter-attack UAV at the pre-determined location (Martorana ref. 91, “The shroud 12 is jettisoned by means of small charges embedded within the shroud 12”).  

In regards to claim 11, Bragin as combined discloses the system of claim 10, wherein the projectile further comprises a housing release mechanism configured to at least partially separate the first housing section from the second housing section to expose the inner chamber, thereby facilitating separation and release of the counterattack UAV from the projectile (Martorana Fig. 9(a) discloses release of refs. 12, claim 13 “the separation mechanism comprises charges embedded within the shroud”).

In regards to claim 12, Bragin as combined discloses the system of claim 11, wherein the housing release mechanism comprises a tether extending between the projectile and the projectile launching mechanism (Martorana Fig. 9(a) tether for ref. 91 is seen), wherein after launching the projectile, the tether facilitates separation of the first housing section from the second housing section to facilitate separation and release of the counter-attack UAV from the projectile (Martorana Fig. 9(a) tether facilitates separation of sections as seen in Fig. 9(a) and 9(b), “a first stage drogue parachute 91 deploys from the shroud 12”).

Method claim 35 is rendered obvious in view of claim 10 which discloses the claimed structure and is capable of performing the claimed method.

Claim 4-8, 22, 23, 24, 25, 36 rejected under 35 U.S.C. 103 as being unpatentable over Bragin, Goodrich, Martorana as applied to claim 1, 18, 33 above, and further in view of Killian et al (9085362).
In regards to claim 4 and 22 and 36, Bragin as combined discloses the system of claim 1, 18, 33, but does not expressly disclose: further comprising an aerial vehicle detection system comprising at least one detection sensor operable to detect the target aerial vehicle while in flight, and operable to provide command data to the counterattack UAV to facilitate neutralization of the target aerial vehicle.
Killian teaches an UAV detecting system comprising a detection sensor (C10:15 discloses sensor used during flight) provide command data to the counter-attack UAV to facilitate neutralization of the target aerial vehicle (CIO: 19 “Based on the information collected by the detection sensors, the location, speed and other characteristics of the threat UAV are determined and flight control and operations for the predator UAV are implemented to pursue”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bragin as combined with Killian by providing an aerial vehicle detection system comprising at least one detection sensor operable to detect the target aerial vehicle while in flight, and operable to provide command data to the counter-attack UAV to facilitate neutralization of the target aerial vehicle in order to allow the UAV to engage a target UAV.

In regards to claim 5 and 23, Bragin as combined discloses the system of claim 4, 22 wherein the command data comprises at least one of intercept data (Killian [0014] Cl 0:19 discloses intercept/overtake of target UAV), aerial vehicle capture countermeasure deployment command data, target aerial vehicle detection data, counter-attack UAV control data, or a combination thereof.

In regards to claim 6 and 24, Bragin as combined discloses the system of claim 4, 22 wherein the aerial vehicle detection system comprises an on-board aerial vehicle detection system comprising the at least one detection sensor supported by the counter-attack UAV (Killian Cl0:16), and wherein the at least one sensor is configured to detect a position of the target aerial vehicle (Killlian Cl0:19), and wherein a flight control system of the counterattack UAV is operable to control autonomous flight of the counter-attack UAV based on the detected position of the target aerial vehicle (Killian C10:19).

In regards to claim 7 and 25, Bragin as combined discloses the system of claim 4, 22, wherein the aerial vehicle detection system comprises an on-platform aerial vehicle detection system comprising the at least one detection sensor supported by the projectile launching mechanism (Goodrich ref. 101a comprises sensor/detector), and wherein the at least one detection sensor is operable to detect the target aerial vehicle (Goodrich [0014] “The target acquisition system 101 further includes one or more first components 101a”), and wherein the on-platform aerial vehicle detection system is configured to provide command data to the counterattack UAV to facilitate interception and neutralization of the target aerial vehicle (Goodrich [0014] discloses system 101 provides communication for intercept of UAV)

In regards to claim 8 and 26, Bragin as combined discloses The system of claim 4, 22 wherein the aerial vehicle detection system comprises a ground-based aerial vehicle detection system associated with a ground-based structure (Goodrich ref. 101 comprises sensor/detector ground based), the ground-based external aerial vehicle detection system comprising the at least one detection sensor operable to detect the target aerial vehicle (Goodrich ref. 101a comprises sensor/detector), and wherein the ground-based external vehicle detection system is operable to provide command data to at least one of the projectile launching mechanism or the counterattack UAV to facilitate interception and neutralization of the target aerial vehicle (Goodrich [0014]).

Claim 28, 40 rejected under 35 U.S.C. 103 as being unpatentable over Bragin, Goodrich, Martorana as applied to claim 18, 33 above, and further in view of Ismailov (8146855).
In regards to claim 28 and 40, Bragin as combined discloses the system of claim 18, 33 but does not expressly disclose as taught by Ismailov: wherein the platform comprises a movable vehicle (Fig. 9 ref. 120) having at least one mobility mechanism such that the movable vehicle is portable about a ground surface (Fig. 9 plurality of launchers).
It would have been obvious to one of ordinary skill in the art at thet time of the invention to modify Bragin as combined with Ismailov by providing the platform comprises a movable vehicle having at least one mobility mechanism such that the movable vehicle is portable about aground surface in order to increase the range of the area covered by the UAV. 

Claim 30-32 rejected under 35 U.S.C. 103 as being unpatentable over Bragin, Goodrich, Martorana as applied to claim 18 above, and further in view of Jacobsen et al (20120216697).
In regards to claim 30, Bragin as combined discloses the system of claim 29, but does not expressly disclose: wherein the aerial vehicle countermeasure comprises a projectile comprising a liquid projectile comprising a liquid charge,
Jacobsen teaches projectile comprising a liquid projectile comprising a liquid charge (abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bragin as combined with Jacobsen by providing the aerial vehicle countermeasure comprises a projectile comprising a liquid projectile comprising a liquid charge in order to more effectively disable a UAV.
Bragin as combined further discloses: comprising a non-rigid flight integrity component comprising an additive combined with the liquid charge to inhibit substantial break-up of the liquid charge during flight (Jacobsen abstract “flight integrity component”), the liquid projectile configured to fluidly disperse upon a predetermined event (Jacobsen abstract, [0005]).

In regards to claim 31, Bragin as combined discloses the system of claim 30, wherein the predetermined event comprises the liquid projectile impacting the target aerial vehicle (Jacobsen [0005]), wherein the dispersed liquid charge is configured to interrupt operation of at least one critical operational device of the target aerial vehicle (Jacobsen [0005]).

In regards to claim 32, Bragin as combined discloses the system of claim 30, wherein the liquid projectile further comprises at least one direct-impact device configured to impact and neutralize the target aerial vehicle, wherein the at least one direct-impact device comprises plastic or polymer pellets, metallic pellets, composite pellets, a filament element, or a tagging agent (Jacobsen [0036]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642